Dismiss and Opinion Filed July 28, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01470-CV

                               LANDON MAY, Appellant
                                        V.
                              MARIBETH BRYANT, Appellee

                       On Appeal from the County Court at Law No. 2
                                    Hunt County, Texas
                            Trial Court Cause No. CC1400171

                            MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill
       Appellant’s brief was due March 17, 2015. By letter dated March 18, 2015, this Court

notified appellant that his brief was overdue. We directed him to file, within ten days, a brief

and an extension motion. We warned that failure to do so would result in dismissal of the

appeal. To date, appellant has neither filed a brief nor communicated with the Court regarding

the appeal. Accordingly, we dismiss the appeal. See TEX. R.. APP. P. 38.8(a)(1), 42.3(c).



141470F.P05                                       /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

LANDON MAY, Appellant                             On Appeal from the County Court at Law
                                                  No. 2, Hunt County, Texas
No. 05-14-01470-CV        V.                      Trial Court Cause No. CC1400171.
                                                  Opinion delivered by Justice Whitehill,
MARIBETH BRYANT, Appellee                         Justices Francis and Lang-Miers
                                                  participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Maribeth Bryant recover her} costs of this appeal from appellant Landon
May.


Judgment entered July 28, 2015.




                                            –2–